
	

113 S2948 IS: Medicaid Generic Drug Price Fairness Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2948
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To extend the requirement that drug manufacturers that increase prices faster than inflation pay an
			 additional rebate to State Medicaid programs to include manufacturers of
			 generic drugs.
	
	
		1.Short title
			This Act may be cited as the
		  Medicaid Generic Drug Price Fairness Act.
		2.Applying the Medicaid additional rebate requirement to manufacturers of generic drugs(a)In generalSection 1927(c)(3)(A) of the Social Security Act (42 U.S.C. 1396r–8(c)(3)(A)) is amended—(1)in clause (ii), by striking the period and inserting ,; and(2)by adding at the end the following flush text:and shall be increased by an amount determined in the same manner as the increase in the amount of
			 a rebate for a single source drug or an innovator
			 multiple source drug is determined under paragraph (2)..(b)Effective dateThe amendments made by this section shall apply to rebate periods beginning on or after the date of
			 enactment of this Act.
			
